O’Hara, J.
This is an appeal from an order of the circuit court of Wayne county denying a motion for rehearing and a motion to dismiss a claim of appeal and demand for a jury trial in an appeal from a final determination of the fair employment *17practices commission. The circuit court’s order was entered February 13,1962.
The issue here presented is indistinguishable from that passed upon by this Court in Lesniak v. Fair Employment Practices Commission, 364 Mich 495. It is controlled by the law of that case.
Appellees urge in this brief that the Constitution of 1963, art 5, § 29, and the passage of PA 1963 (2d Ex Sess), No 45 (CL 1948, §37.4 [Stat Ann 1965 Cum Supp § 3.548(4)]), nullifies the rule in Lesniak.
We do not pass upon the issue because it is not properly before us. The case at bar is controlled by the constitutional and statutory law as it existed at the time the appeal was taken.
The order of the circuit court is vacated. The case is remanded for disposition not inconsistent with the holding in Lesniak, supra. No costs.
T. M. Kavanagh, C. J., and Dethmers, Kelly, Black, Souris, and Smith, J J., concurred.
Adams, J., did not sit.